Citation Nr: 0836465	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-34 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for a scar 
of the left thigh, status post lesion removal from the left 
femur.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1989. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

In the January 1999 RO decision, service connection was 
granted for scar of the left thigh, effective May 22, 1996; a 
noncompensable (zero percent) disability rating was assigned 
under Diagnostic Code 7805 [scars, other].  Also, service 
connection was granted for status post lesion removal from 
the left femur, effective May 22, 1996; a noncompensable 
(zero percent) disability rating was assigned under 
Diagnostic Code 5255 [femur, impairment of].  The veteran 
perfected an appeal as to both disability ratings.

In an April 2008 rating decision, the RO reclassified the two 
disabilities as one disability rated under Diagnostic Code 
7802 [scars, other than head, neck, or face, that are 
superficial and that do not cause limited motion].

In August 2008, the veteran testified at a hearing held at 
the VA office in San Antonio, Texas, before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the veteran's VA claims file.

Issues not on appeal

In an August 2006 rating decision, service connection was 
granted for bilateral degenerative joint disease of the knees 
effective March 31, 2006.  Four separate 
10 percent disability ratings were assigned for limitation of 
flexion and limitation of extension in both knees.  

In a February 2008 rating decision, entitlement to increased 
ratings for bilateral degenerative joint disease of the knees 
based on limitation of flexion and limitation of extension 
were denied.  The Board is not aware of a Notice of 
Disagreement (NOD) having been filed as to any of those 
issues.  Therefore, those issues are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical evidence indicates that the service-connected 
left thigh scar is deep, with an area of 13 square inches or 
4 square inches, well healed, and essentially asymptomatic, 
with no limitation of function of the left thigh.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected scar, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
service-connected scar of the left thigh, status post lesion 
removal from the left femur, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2007); 38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

2.  The criteria for increased disability ratings for the 
service-connected disability on appeal on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased (compensable) rating for 
a scar of the left thigh, status post lesion removal from the 
left femur.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in April 
2006 which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  As for the evidence to be provided by 
the veteran, in the VCAA letter the RO asked the veteran to 
identify and send relevant medical evidence.  The RO provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disability.

In the April 2006 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

The RO informed the veteran that he should submit any 
evidence in his possession relevant to his claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the April 25, 2006 VCAA 
letter, page 2.  The VCAA letter thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the April 2006 
VCAA letter, pages 9-10.

(iii.)  Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  This matter concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  



(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in January 1999, prior to the VCAA 
letter.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in January 1999 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004. 

However, following the issuance of the VCAA letter, the 
veteran was allowed the opportunity to present evidence and 
argument in response.  Specifically, the claim was 
readjudicated in a Statement of the Case (SOC) issued in 
September 2006 and Supplemental Statement of the Case (SSOC) 
issued in April 2008.  Therefore, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

(v.)  General comments

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
A review of the record reflects that there are reports of the 
four examinations which appear to be complete, thorough and 
well reasoned.  It does not appear that the veteran seeks 
treatment for the scar on an inpatient or outpatient basis.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He testified at a hearing held at a VA 
office before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific rating criteria

While this claim was pending, the applicable rating criteria 
for the skin (including scars) were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
January 1999 rating decision and the September 2006 SOC 
reflect that the RO evaluated the veteran's disability under 
the previous criteria.  The September 2006 SOC and the April 
2008 SSOC reflect that the RO has evaluated the veteran's 
disability under the revised criteria.  Thus, there is no 
prejudice in the Board's considering this issue.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected scar under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2007); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).


The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were again amended in October 2008.  The 
October 2008 revisions are applicable to application for 
benefits received by the VA on or after October 23, 2008.  
See 73 Fed. Reg. 54708 (September 23, 2008).  Therefore, the 
October 2008 version of the schedular criteria is 
inapplicable.

(i.)  The pre 2002 rating criteria

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).  

Diagnostic Code 7800 provided ratings for scars of the head, 
face, or neck.  Diagnostic Codes 7801 and 7802 provided 
ratings for scars from second and third degree burns.  
Obviously, these provisions are not for application, given 
the nature of the veteran's disability.  Under Diagnostic 
Code 7803, a maximum 10 percent rating was assigned for scars 
which are poorly nourished, with repeated ulceration.  There 
is no evidence of such a scar in this case.  The reports of 
the VA examinations show that the left thigh scar is stable.

Under former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  No higher rating was available under these 
provisions.  Under Diagnostic Code 7805, scars may be rated 
based on limitation on function of the part affected.

(ii.)  The 2002-2008 schedular criteria

Diagnostic Code 7800, like its predecessor, concerns scars of 
the head, face or neck and is therefore not applicable to 
this case.  Current Diagnostic Code 7801 pertains to scars 
that are deep whereas current Diagnostic Codes 7802, 7803, 
and 7804 pertain to scars that are superficial.  

Under the Diagnostic Code 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion, the following criteria applies: Area or areas 
exceeding 144 square (sq.) inches (929 sq. centimeters (cm.)) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (2) (2007). 

Diagnostic Code 7802 [scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion] 
requires the scar to be in excess of 144 square inches (929 
sq. cm.) or greater before such scars are deemed a 
compensable disability.  A superficial scar is one not 
associated with underlying soft tissue damage.  See, e.g., 38 
C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2007).

Diagnostic Code 7805 has not been changed.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect. 

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

As noted in the Introduction, the RO initially classified the 
scar of the left thigh and the status post lesion removal 
from the left femur as two separate disabilities and rated 
the disabilities under Diagnostic Code 7805 [scars, other] 
and Diagnostic Code 5255 [femur, impairment of], 
respectively.  As noted above, Diagnostic Code 7805 involves 
limitation of function, as does Diagnostic Code 5255.  Thus, 
the focus of the RO originally was on the impact that the 
lesion removal had on the veteran's lower extremity 
functioning.  

In the April 2008 rating decision, the RO reclassified the 
two disabilities as one disability, rated under Diagnostic 
Code 7802 [scars, other than head, neck, or face, that are 
superficial and that do not cause limited motion].  The Board 
agrees with the RO's decision to discontinue use of 
Diagnostic Code 5255 and rate the veteran's disability 
strictly as a scar.  The February 1997 VA examiner noted that 
there was no thigh atrophy and that the femur seemed to be 
satisfactorily aligned and healed.  The May 2006 VA examiner 
indicated that the examination of the left femur was normal.  
Thus, the only medically identifiable residuals of the 
excision of the lesion is the scar with underlying tissue 
loss.

As noted above, the veteran's left thigh scar is currently 
evaluated under Diagnostic Code 7805, which provides that 
scars should be rated based on limitation of function of the 
affected part.  The veteran complains of pulling and itching 
at the scar and of pain and cramps in the left thigh.  
However, a review of the medical records reveals that the 
veteran's left thigh scar is unaccompanied by any functional 
loss.  The various VA examiners did not identify any 
functional loss, and there is no such functional loss 
associated with the scar anywhere in the medical records.  
The February 1997 VA examiner noted that there was no thigh 
atrophy and that the femur seemed to be satisfactorily 
aligned and healed.  The May 2006 VA examiner indicated that 
the examination of the left femur was normal.  The December 
2006 VA examiner stated that from a functional standpoint, 
the scar does not interfere with the veteran's work.  At the 
January 2008 VA examination the veteran's posture and gait 
were normal and the feet showed no signs of abnormal weight 
bearing.  While the January 2008 VA examiner noted hat the 
veteran required a brace for ambulation because of support, 
that examiner did not attribute this finding to any left 
thigh functional limitation.  

Evaluation under Diagnostic Code 7805 based on functional 
limitation is therefore not warranted, based on the absence 
of any medically identified functional limitation associated 
with the scar and underlying tissue loss.  

As noted above, the old Diagnostic Codes 7800 thru 7803 are 
clearly not applicable.  The veteran has complained of pain 
in the area of the left thigh.  Therefore, the old Diagnostic 
Code 7804 is applicable.  
 
The RO currently rates the scar under Diagnostic Code 7802 
[scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion].  
The question is whether the scar is superficial, as to 
warrant consideration under Diagnostic Code 7802.  The report 
of the November 2006 VA examination shows that the scar is 
superficial.  However, the report of the May 2006 VA 
examination indicates that the scar is depressed.  Also, the 
report of the January 2008 VA examination reflects that the 
scar is depressed with tissue loss of more than 6 inches.  
Therefore, the competent medical evidence shows that the scar 
is deep.  Diagnostic Code 7802 is thus not applicable.  For 
the same reasons, none of the other Diagnostic Codes 
pertaining to superficial scars - Diagnostic Codes 7803 and 
7804 - are applicable.    

Since the scar is deep, the Board finds that it is 
appropriate to rate the left thigh scar under the 2002-08 
Diagnostic Code 7801 rather than  Diagnostic Code 7802.  
Also, the veteran has not suggested than use of any other 
current diagnostic code would be more appropriate.  

Accordingly, the Board will rate the veteran's scar under 
pre-2002 Diagnostic Code 7804 and 2002-08 Diagnostic Code 
7801.



Schedular rating

Although the veteran has complained of left thigh pain, 
cramping and the like, as was alluded to above the service-
connected scar has not been identified by health care 
providers as being the source of such complaints.  In 
particular, the scar has not been described clinically as 
being tender or painful.  A compensable rating under 
Diagnostic Code 7804 (either the pre- or post-2002 versions) 
is therefore not warranted.  See 38 C.F.R. § 4.31 (2007).

For a compensable rating under Diagnostic Code 7801 in effect 
from 2002-2008, the area of the scar should exceed 6 square 
inches or 39 square cms.  The report of the May 2006 VA 
examination indicates that the left thigh scar measured about 
15 cms by 0.5 cms, or 7.5 square cms.  The report of the 
November 2006 VA examination reflects that the left thigh 
scar measured 8 inches in length and 
0.5 inches in width, or 4 square inches.  The report of the 
January 2008 VA examination shows that the left thigh scar 
measured about 13 cms by 1 cm, or 13 square cms.  In other 
words, the area of the scar is no more than 4 square inches 
or 13 square cms.  Neither measurement approximates the area 
necessary for a 10 percent disability rating.  See 38 C.F.R. 
§ 4.31.  A compensable evaluation based on the area of the 
scar is therefore not warranted.

In short, under either version of the rating criteria which 
are applicable to this case, a noncompensable disability 
rating is warranted.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

The veteran has appealed the initial disability rating 
assigned by the RO in the January 1999 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, May 22, 1996 has there 
been either an appreciable worsening or diminution of 
symptoms for the scar of the left thigh status post lesion 
removal from the left femur since service connection was 
awarded.  The veteran himself has not so contended.  The 
veteran has not submitted any hospitalization or medical 
treatment records which might suggest that any change in the 
scar took place during any period of time since May 22, 1996.

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, May 22, 1996.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the September 2006 SOC, the RO considered the matter of 
referral of the issues of increased ratings for the service-
connected scars for consideration of an extraschedular 
rating.  The Board will do likewise. 



Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected scars is inadequate.  A comparison between the 
level of severity and symptomatology of the veteran's scars 
with the established criteria found in the rating schedule 
for scars shows that the rating criteria reasonably describes 
the veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers functional 
impairment and acreage.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his scar.  
Indeed, it does not appear from the record that he has been 
hospitalized at his scar since service.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  While the veteran is 
currently a student, there is nothing in the record which 
suggests that the service-connected scar in and of itself 
markedly impacts his ability to perform a job.  Indeed, the 
November 2006 VA examiner noted that the scar did not prevent 
him from doing his job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected scar of the left thigh status post lesion 
removal from the left femur.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected scar of the left thigh status is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


